EXHIBIT 10.33 SUBLEASE THIS SUBLEASE (the “Sublease”) between Zoll Medical Corporation, a Delaware corporation (“Zoll”), and Datawatch Corporation, a Delaware corporation (“Subtenant”), is dated June 17, 2011. Background A.Zoll, as tenant, and Boston Properties Limited Partnership (“Landlord”), as landlord, executed a Lease (the “Prime Lease”) on December 29, 2010 under which Landlord leases to Zoll a portion of the building commonly known as Building One, Quorum Office Park, 271 Mill Road, Chelmsford, Massachusetts (the “Building”) consisting of approximately 75,274 square feet of rentable area (the “Prime Lease Space”), for a term ending on June 30, 2021, unless sooner terminated.A copy of the Prime Lease (with certain financial information redacted) is attached to this Sublease as Exhibit A and, except as set forth in this Sublease, the terms of the Prime Lease are incorporated into this Sublease. C.Subtenant desires to sublease from Zoll, and Zoll desires to sublease to Subtenant, approximately 14,683 rentable square feet of the Prime Lease Space on the second floor of the Building, as depicted on Exhibit B (the “Premises”), all upon the terms and subject to the conditions and provisions of this Sublease. Agreements In consideration of the mutual covenants and promises contained in this Sublease and other good and valuable consideration, the receipt and sufficiency of which the parties acknowledge, Zoll and Subtenant agree as follows: 1. Sublease.Subject to Section 5, Zoll subleases to Subtenant, and Subtenant subleases from Zoll, the Premises upon the terms and conditions set forth in this Sublease.In addition, subject to the terms of the Prime Lease and this Sublease, to the extent that the Prime Lease grants the right to Zoll, Subtenant shall have the non-exclusive right to use in common with use by other tenants and occupants of Quorum Office Park (a) the common driveways and walkways necessary for access to the Building, (b) the entrances, lobbies, stairs, passenger elevators, and corridors necessary to access the Premises, (c) the loading docks and freight elevators in the Building, (d) the common toilets on the second floor of the Building, (e) the heating, air conditioning, plumbing, electrical, emergency life safety, and other mechanical systems and equipment serving the Premises, (f) the Cafeteria as defined in Section 2.2.1 of the Prime Lease (provided that Subtenant shall not be entitled to exercise the rights reserved to Zoll in the sixth sentence of Section 2.2.1 A, (g) the Fitness Center as defined in Section 2.2.2 of the Prime Lease, and (h) any other common areas and facilities as Zoll may designate in writing to Subtenant from time to time. 2. Use.Subtenant may use the Premises for those purposes permitted under the Prime Lease and for no other purpose. 3. Term.The term of this Sublease (the “Term”) will commence on July 1, 2011 (the “Commencement Date”) and, unless sooner terminated pursuant to the provisions of this Sublease, will expire on the earlier of June 30, 2016 or the prior termination of the Prime Lease. 4. INTENTIONALLY OMITTED 5. Notice to Landlord.In connection with this Sublease,Zoll agrees to give Tenant’s Proposed Transfer Notice (as defined in Section 5.6.4 of the Prime Lease) to Landlord within 3 business days after receipt of a fully-executed copy of this Sublease, and otherwise comply with the requirements of the Prime Lease regarding this Sublease. In connection with Zoll’s giving of the Tenant’s Proposed Transfer Notice and its compliance with Sections 5.6.4, 5.6.5 and 5.6.6 of the Prime Lease, Subtenant will promptly deliver to Zoll after request therefor any information reasonably requested by Zoll or Landlord with respect to the nature and operation of Subtenant’s business or the financial condition of Subtenant, provided that Zoll agrees to treat such information as confidential and to use reasonable efforts to ensure that Landlord does the same.Subtenant agrees to enter into the separate written agreement with Landlord that is required by Section 5.6.6 of the Prime Lease and to otherwise comply with the terms thereof. 6. Proportionate Share.For purposes of this Sublease, Subtenant’s “Proportionate Share” is the percentage determined from time to time by dividing the rentable square feet of the Premises by the rentable square feet of the Building leased to Zoll from time to time.As of the date of this Sublease, Subtenant’s Proportionate Share is agreed to be 19.51% 7. Rent.Beginning on the Commencement Date, and continuingthereafter, Subtenant will pay to Zoll at Zoll’s address for notices set forth herein, or at such other address that Zoll designates in a notice to Subtenant, the following amounts at the following times, without notice, demand, set-off, or deduction, all of which (together with all other amounts that Subtenant owes to Zoll) is “Rent” under this Sublease: Base Rent.Beginning on the Commencement Date and throughout the Term, Subtenant will pay rent (“Base Rent”) to Zoll monthly in advance, no later than 5 days before the first day of each calendar month, in the amount of thirteen thousand four hundred and fifty nine dollars and forty two cents ($13,459.42), which amount is based on an annual rate of one hundred sixty one thousand five hundred thirteen dollars and no cents ($161,513.00), or $11.00 per square foot.If the Commencement Date is a day other than the first day of a month, or if the Term ends on a day other than the last day of a month, Base Rent and Additional Rent will be prorated accordingly. Additional Rent. (i)Beginning on the Commencement Date and throughout the Term Subtenant will pay Subtenant’s Proportionate Share of Landlord’s Operating Expenses Applicable to the Premises (as defined in the Prime Lease) and Subtenant’s Proportionate Share of Landlord’s Tax Expenses Allocable to the Premises (as defined in the Prime Lease) due from Zoll to Landlord under the Prime Lease.Subtenant will pay the amounts, or estimated amounts as 2 determined by Landlord in accordance with Section 2.6 and Section 2.7 of the Prime Lease to Zoll at the time it pays Base Rent to Zoll.If Zoll undertakes direct responsibility for making a payment or providing a service that would otherwise be included in Landlord’s Operating Expenses Applicable to the Premises or Landlord’s Tax Expenses Applicable to the Premises, then those amounts shall be included in Landlord’s Operating Expenses and Landlord’s Tax Expenses for purposes of this Section 7.B., but in no event will Subtenant be responsible for making duplicate payments for the same service. (ii)Subtenant will obtain directly from the service provider all required utilities and services not provided by Landlord under the Prime Lease and, beginning on the Commencement Date, will pay the cost of those services directly to the service providers.Subtenant shall install (or cause to be installed), at its cost, separate meters (or sub-meters if the applicable utility company does not permit separate meters) for those utilities. (iii)Subtenant will pay to Zoll all other amounts payable by Zoll under the Prime Lease that are attributable to the Premises (as distinguished from the entire Prime Lease Space) or attributable to Subtenant, its agents, employees, customers, or invitees.By way of example and not by way of limitation, charges by Landlord for furnishing air conditioning or heating to the Premises at times in addition to those certain times specified in the Prime Lease, costs incurred by Landlord in repairing damage to the Building caused by Subtenant, increased insurance premiums due as a result of Subtenant’s use of the Premises, Zoll’s reasonable out of pocket legal and other expenses incurred in connection with giving Tenant’s Proposed Transfer Notice and otherwise complying with the terms of Sections 5.6.4, 5.6.5 and 5.6.6 of the Prime Lease (such legal expenses not to exceed $5,000), and amounts expended or incurred by Landlord on account of any default by Subtenant which gives rise to a default under the Prime Lease would be amounts payable by Subtenant pursuant to this Section 7.B(iii). Each amount due under this Section 7.B, and each other amount payable by Subtenant under this Sublease, unless a date for payment is provided for elsewhere in this Sublease, is due and payable on the earlier of the 10th day after the date on which Landlord or’ Zoll notifies Subtenant of the amount due and the date on which an amount is due under the Prime Lease.Subtenant will pay Landlord on the due dates for services requested by Subtenant that are billed by Landlord directly to Subtenant rather than Zoll. 8. Late Charges.Unpaid Rent will bear interest from the date due until paid at an annual rate of the lesser of 12% or the maximum rate permissible by law, 9. Condition of Premises; Subtenant’s Work; Surrender. (a)Zoll has made no promise to alter, remodel, or improve the Premises and no representation respecting the condition of the Premises to Subtenant.Subtenant has examined the Premises, is fully familiar with its physical condition, and accepts the Premises in its then present condition “AS IS” and “WHERE IS” as of the date of this Sublease with no express or implied warranties. 3 (b)Upon the expiration of the Term, or upon any earlier termination of the Term or of Subtenant’s right to possession, Subtenant will remove all trade fixtures and personal property and surrender the Premises broom-clean and in at least as good condition as at the date Subtenant took possession, normal wear and tear and damage due to casualty or eminent domain excluded.Subtenant will remove all alterations, additions, and improvements that Subtenant installs or constructs and that Landlord could require Zoll to remove at the end of the term of the Prime Lease , unless Zoll has expressly agreed in writing that the same may be left in place at the expiration or sooner termination of the Term.Subtenant will repair all damage caused by its removal of its trade fixtures, personal property, alterations, additions, and improvements.The terms of this Section 9(b) will survive the expiration or earlier termination of this Sublease. 10. The Prime Lease. (a)This Sublease and all rights of Subtenant under this Sublease and with respect to the Premises are subject to the terms, conditions, and provisions of the Prime Lease, except for the provisions of the Prime Lease deemed not applicable to this Sublease under this Section 10(a).Subtenant assumes and agrees to perform faithfully and be bound by, with respect to the Premises, all of Zoll’s obligations, covenants, agreements, and liabilities under the Prime Lease and all terms, conditions, provisions, and restrictions contained in the Prime Lease except: (i)that the following provisions of the Prime Lease do not apply to this Sublease: Sections 2.1, 2.2, 2.4, 2.5, the last paragraph of 2.6, 2.7.1, 2.7.2, 2.8(A), 3.0, 3.1, 3.2, 8.18, 8.20, 8.21, 8.22, 8.23, 8.24, or any provisions allowing or purporting to allow any rights or options of lease, expansion, reduction, cancellation, or extension, or any rent concessions, abatements, or construction allowances, or any rights, obligations, or covenants capable of being exercised or performed, as applicable, solely by Zoll; (ii)that Zoll shall have no obligation to Subtenant to construct or install tenant improvements; and (iii)Subtenant has a period of time equal to the greater of (A) one-half the period of time that the tenant under the Prime Lease has, or (B) five (5) business days to respond to or otherwise cure any notices given by Landlord under the Prime Lease, except in the case of an emergency, in which case Subtenant shall have the same amount of time to respond or cure as Zoll has under the Prime Lease. (b)Without limitation of the foregoing: (i)Subtenant shall not make any changes, alterations, or additions in or to the Premises without the prior written consent of Zoll and Landlord.Zoll agrees to not unreasonably withhold, condition, or delay it consent, but may condition its consent on the consent of Landlord and may, to the extent that Landlord agrees to deal directly with Subtenant, require that Subtenant contact 4 Landlord directly for its consent and take all other steps needed to assure that Zoll will have no additional obligations to Landlord under the Prime Lease.If Zoll does not require that Subtenant contact Landlord directly for consent, or Landlord refuses to deal directly with Subtenant, then Zoll will request Landlord’s consent on behalf of Subtenant within a reasonable period of time (but no longer than ten (10) business days) after Zoll receives a written request from Subtenant.Notwithstanding anything in this Section 10 to the contrary, Zoll’s and Landlord’s consent shall not be required for alterations which (a) are minor, cosmetic and non-structural in nature and do not exceed a cost of$20,000, and (b) would not require Landlord’s consent if performed by Zoll under the terms of the Prime Lease. (ii)If Subtenant desires to take any action, and the Prime Lease requires Zoll to obtain the consent of Landlord before undertaking that type of action, Subtenant will not undertake the action without the prior written consent of Zoll and Landlord.Zoll agrees to not unreasonably withhold, condition, or delay its consent, but may condition its consent on the consent of Landlord and may, to the extent that Landlord agrees to deal directly with Subtenant, require that Subtenant contact Landlord directly for its consent and take all other steps needed to assure that Zoll will have no additional obligations to Landlord under the Prime Lease, If Zoll does not require that Subtenant contact Landlord directly for consent, or Landlord refuses to deal directly with Subtenant, then Zoll will request Landlord’s consent on behalf of Subtenant within a reasonable period of time (but no longer than ten (10) business days) after Zoll receives a written request from Subtenant.Within 30 days of notice from Zoll, Subtenant will reimburse Zoll for all reasonable out of pocket costs, expenses, and reasonable attorneys’ fees that Zoll incurs in attempting to obtain a consent from Landlord. (iii)Zoll has, with respect to Subtenant, all rights, privileges, options, reservations, and remedies granted or allowed to, or held by, Landlord under the Prime Lease, including without limitation, all rights given to Landlord and its agents and representatives by the Prime Lease to enter the Prime Lease Space. (iv)Subtenant will maintain insurance of the kinds required to be maintained by Zoll under the Prime Lease, and in the following amounts: CommercialGeneral Liability – Not less than $2,000,000 in the aggregate; Commercial Umbrella – Not less than $5,000,000; Comprehensive Automobile Insurance – Not less than $1,000,000; Worker’s Compensation Insurance – Not less than $1,000,000. All policies of liability insurance maintained by Subtenant shall name as additional insureds Landlord and Zoll and their respective officers, directors, shareholders, members, managers, or partners, as the case may be, and the respective agents and employees of each of them.In addition, Subtenant will furnish Landlord and Zoll with evidence of the insurance coverage in amounts that Landlord or Zoll may reasonably require. 5 (v)Neither Subtenant nor Zoll will do anything or suffer or permit anything to be done that could result in a default under the Prime Lease or permit Landlord to cancel the Prime Lease, (c)Despite anything contained in this Sublease or in the Prime Lease to the contrary, Zoll and Subtenant agree that: (i)Rent will not abate due to any damage to or destruction of the Premises unless, and then only to the extent that, rent and other payments actually abate under the Prime Lease with respect to the Premises. (ii)Subtenant is not entitled to any portion of the proceeds of any award for a condemnation or other taking, or a conveyance in lieu of a condemnation or taking, of all or any portion of the Building, the Prime Lease Space, or the Premises, but Subtenant may pursue a separate action against the applicable governmental authority for an award with respect to the Sublease and Subtenant’s costs and expenses of relocation as a result of the condemnation or other taking.Rent will not abate due to any condemnation or other taking unless, and then only to the extent that, rent and other payments actually abate under the Prime Lease with respect to the Premises. (iii)Subtenant is not entitled to exercise or have Zoll exercise any option under the Prime Lease, including, without limitation, any option to terminate or extend the term of the Prime Lease or lease additional space. (iv)If the terms of the Prime Lease conflict with the terms of this Sublease, the terms of this Sublease control as between Zoll and Subtenant. (d)Zoll does not assume the obligations or liabilities of Landlord under the Prime Lease and is not making the representations or warranties, if any, made by Landlord in the Prime Lease, With respect to work, services, repairs, and restoration or the performance of other obligations required of Landlord under the Prime Lease, Zoll agrees, upon written request from Subtenant, to use reasonable efforts (which efforts shall include, to the extent necessary, sending notice and demand letters and default notices to Landlord on Subtenant’s behalf within a reasonable period of time [but no longer than ten (10) business days] after receipt of a written request from Subtenant) to obtain the same from Landlord, and, if Landlord’s failure to perform continues, Zoll agrees, at Subtenant’s option, to either (a) at Subtenant’s sole cost and expense, exercise Zoll’ self-help rights set forth in Section 8.17(B) of the Prime Lease to perform the repairs that Landlord failed to perform or (b) enforce Landlord’s obligations and liabilities under the Prime Lease in a manner reasonably directed by Subtenant, including litigation if necessary.All out of pocket costs and expenses, including, without limitation, attorneys’ fees, incurred by Zoll in exercising its self-help rights and attempting to enforce Landlord’s obligations and liabilities under the Prime Lease on behalf of Subtenant as aforesaid shall be reimbursed by 6 Subtenant within ten (10) business days of receipt of notice from Zoll, and shall be deemed Rent due and payable under this Sublease.Zoll shall not be liable in damages, nor shall Rent abate (unless, and then only to the extent that, rent and other payments actually abate under the Prime Lease with respect to the Premises), for or on account of any failure by Landlord to perform the obligations and duties imposed on it under the Prime Lease.If Zoll is reimbursed by Landlord for any costs incurred by Zoll in exercising a self-help remedy on Subtenant’s behalf, or if any attorneys’ fees are awarded to Zoll in any litigation pursued on Subtenant’s behalf, then the amount reimbursed to Zoll shall be passed through to Subtenant to the extent those amounts are actually received by Zoll. (e)In addition to and not in limitation of any provisions of the Prime Lease, including any and all Rules and Regulations promulgated by the Landlord pursuant to Section 5.4 of the Prime Lease, Subtenant shall abide by all reasonable rules and regulations promulgated by Zoll from time to time of which Subtenant has been given notice, including all rules and regulations prohibiting the smoking of tobacco products in and around the Premises, the Building or elsewhere in the Quorum Office Park. (f)Nothing contained in this Sublease shall be construed to create privity of estate or contract between Subtenant and Landlord except the agreements of Subtenant in Sections 16 and 17 in favor of Landlord, and then only to the extent set forth in those sections. (g)Zoll represents and warrants to Subtenant that (i) Zoll has delivered to Subtenant a full, true and complete copy of the Prime Lease (with certain financial information redacted), which is attached hereto as Exhibit A, (ii) the Prime Lease is, as of the date hereof, in full force and effect, (iii) as of the date hereof, to the best of Zoll’s knowledge, no event of default has occurred under the Prime Lease and no event has occurred and is continuing which would constitute an event of default but for the requirement of the giving of notice and/or the expiration of the period of time to cure, and (iv) subject to the terms and conditions set forth in the Prime Lease, Zoll has the right to enter into this Sublease. 11. Subtenant Signage.Subject to obtaining Landlord’s consent as required under the Prime Lease, Subtenant shall have the right to place identification signage at the entrance to the Premises and to be identified in the directory of the Building.All of
